Case 1:19-cv-06774-GBD Document 23 Filed 05/05/20 Page 1 of 1

Pe psesnngnert ay
pobsiensy et

 
  
 

ORAS DEN Mere ACTORS PRE Ae eee EHR
Pe eee ng eee aie

 

Diba

 

 

 

UNITED STATES DISTRICT COURT he et pe th
SOUTHERN DISTRICT OF NEW YORK : ~
wn eee ee eee eee reer eee x e mye
PETER PHARAOH, Fe ue EE

Plaintiff,

ORDER
-against-
19 Civ. 6774 (GBD)

METRO-NORTH COMMUTER RAILROAD,

Defendant.
wee ee ee ee ee ewe eee ee eR eee wr eres x

GEORGE B. DANIELS, United States District Judge:

The May 26, 2020 conference is adjourned to July 21, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.
May 5, 2020 7 4 n
; " ‘, i
Pare, 6b NEPIED
Cs . D qinke

EPR . DANIELS
ited States District Judge

 

 
